Citation Nr: 0333086	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  92-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including heart disease, on a presumptive basis.

2.  Entitlement to service connection for residuals of 
cerebrovascular accident on a presumptive basis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1950 to 
January 1951.

This matter arises from an appeal from a May 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a September 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed the September 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2001 Order, the Court vacated and 
remanded this case to the Board for readjudication in view of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which was 
signed into law by the President on November 9, 2000, while 
the case was pending before the Court.  


REMAND

In May 2002, following a review of the record, the VCAA, and 
the instructions of the Court, the Board deferred 
adjudication of the case pending additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2).  In conjunction 
with this action, the Board advised the appellant of the VCAA 
by letter dated in August 2002.  

Thereafter, in November 2002, the Board remanded this matter 
to the RO to ensure due process considerations.  The record 
discloses that the appellant twice submitted additional 
medical evidence for consideration in this matter prior to 
issuance of the November 2002 remand.  The record does not 
reflect that the additional evidence has been considered by 
the RO, or that waiver of such consideration accompanied 
either submission.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated the regulations which empowered the Board 
to issue written notification of the VCAA and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
has not had the opportunity to review the additional 
evidence.  Therefore, this matter will be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case (SSOC), in the absence of a waiver of such review.  See 
38 C.F.R. § 20.1304 (2003).  

More recently, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  



Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should thereafter readjudicate the 
issues on appeal, to include consideration of 
all additional evidence received since the 
last statement of the case.  If the 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement of 
the case and be afforded an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




